USDC IN/ND case 3:19-cv-00851-RLM-MGG document 7 filed 01/27/21 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 PEDRO CARMEN GOMEZ,

                Plaintiff,

                       v.                         CAUSE NO. 3:19-CV-851-RLM-MGG

 GRETA STERLING FRIEDMAN, et al.,

                Defendants.

                                  OPINION AND ORDER

         Pedro Carmen Gomez, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). The court must

review the complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim, or seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915A. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege:

(1) that defendants deprived him of a federal constitutional right; and (2) that the

defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir.

2006).

         Mr. Gomez’s complaint alleges that, on April 21, 2017, Judge Friedman

sentenced him to a term of incarceration longer than the maximum statutory sentence

and that Attorney Jones, Officer Watson, and Officer Bortz violated his right to

procedural due process by coercing him to accept a plea agreement. “[T]o recover
USDC IN/ND case 3:19-cv-00851-RLM-MGG document 7 filed 01/27/21 page 2 of 2


damages for allegedly unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction or sentence invalid, a

§ 1983 plaintiff must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to

make such a determination, or called into question by a federal court’s issuance of a

writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). Mr. Gomez

asserts that he is entitled money damages based on allegations that would necessarily

invalidate his conviction and sentence, but there is no indication that his conviction or

sentence have been declared invalid by some other legal process. The electronic docket

for the underlying criminal case indicates that the conviction and sentence remain valid.

State v. Gomez, 46D04-1606-F6-497, available at https://public.courts.in.gov/ mycase/.

Therefore, he may not proceed on this complaint. For the same reason, giving Mr.

Gomez a chance to amend the complaint would be futile, so he can’t proceed with this

case. See Carpenter v. PNC Bank, Nat. Ass’n, 633 Fed. Appx. 346, 348 (7th Cir. 2016);

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009).

       For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

because the complaint does not state a claim upon which relief can be granted.

       SO ORDERED on January 27, 2021

                                                 s/ Robert L. Miller, Jr.
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
